CONTACTS: NEWS RELEASE Media Relations: Investor Relations: Norma F. Dunn Andre K. Walker 713-830-8883 713-830-8775 norma.dunn@calpine.com andrew@calpine.com CALPINE CORP. REPORTS EXCELLENT 2; UPDATES 2009 AND PROVIDES 2010 GUIDANCE Recent Achievements: · Increased fleet-wide capacity factor to 60.7% during third quarter of 2009, compared to 55.2% in third quarter of 2008 · Produced 1.5 million MWh of renewable generation during third quarter of 2009 at The Geysers with 99% availability factor · Achieved commercial operation at Otay Mesa Energy Center in San Diego County, Calif. · Signed new and restructured contracts with key customers for approximately 2,800 MW of capacity · Announced upgrade of Los Esteros Critical Energy Facility in San Jose, Calif., to add 120 MW of clean, reliable capacity and improve plant efficiency · Successfully issued approximately $1.2 billion of Senior Secured Notes due 2017 to retire an equal principal amount of term loans due 2014 September 2inancial Results: · $1,374 million of Adjusted EBITDA · $1,947 million of Commodity Margin · $520 million of Adjusted Free Cash Flow · $192 million of Net Income1 Third Quarter 2009 Financial Results: · $586 million of Adjusted EBITDA · $768 million of Commodity Margin · $363 million of Adjusted Free Cash Flow · $238 million of Net Income1 Raising and Tightening 2009 Full Year Guidance and Providing 2010 Full Year Guidance: · 2009 Adjusted EBITDA guidance of $1,710 - $1,735 million · 2009 Adjusted Free Cash Flow guidance of $530 - $580 million · 2010 Adjusted EBITDA guidance of $1,500 - $1,600 million · 2010 Adjusted Free Cash Flow guidance of $400 - $500 million (HOUSTON, Texas) Oct. 30, 2009 – Calpine Corporation (NYSE:CPN) today reported Adjusted EBITDA of $1,374 million for the nine months ended September 30, 2009, which matched the results reported for the same period of 2008 despite generally weaker market conditions.Commodity Margin for the first nine months of 2009 was $1,947 million, down slightly from $1,988 million in the prior year period.Meanwhile, the company also reported strong 2009 nine-month Adjusted Free Cash Flow of $520 million.Net income1 during the nine months ended September 30, 2009, was $192 million, or $0.39 per diluted share, compared to net income of $119 million, or $0.25 per diluted share, in 1 Reported as net income attributable to Calpine on our Consolidated Condensed Statements of Operations. Calpine Reports Third Quarter 2009 Results October 30, 2009 Page 2 “Our performance this quarter demonstrates our strong and continuing commitment to operating excellence, a hedging strategy that mitigates market price risk in a difficult economic environment, a customer-focused approach to our business, the opportunistic restacking of our debt, and our organic growth strategy,” said Jack Fusco, Calpine’s President and Chief Executive Officer.“This combination of achievements, in addition to our solid year over year financial performance, shows that the building blocks of a strong foundation are in place and we are well-positioned for the future.” “Operationally, we improved availability across the fleet, and our capacity factor was up significantly during the quarter, while our adjusted EBITDA and other results show that our hedging program worked well,” said Fusco.“On the business development front, we announced today significant new and restructured contracts with key customers and previously announced the successful commissioning of Otay Mesa, both of which speak to our commitment to delivering clean, reliable energy to the markets we serve. Financially, we demonstrated progress and an ability to access capital markets on favorable terms with a unique and successful exchange of $1.2 billion of term loans for bonds, which pushed out our maturities and improved our covenant terms to provide future flexibility. Finally, in addition to implementing our turbine blades upgrade program, we also have announced the upgrade of Los Esteros that will add 120 MW and improve the operating efficiency of the plant.” SUMMARY OF FINANCIAL PERFORMANCE Third Quarter Results Adjusted
